Case 1:20-cv-07228-JMF Document 13 Filed 10/26/20

ful gt
tne WACHTEL MISSRY

212 909-9519 bin TEL N . NGELES » FLORENCE
212 909-9422. Din Fax BWV WOR KOS ANCES ES "

weintraub@wmllp.com Www, WMLLP.COM

Page 1 of 1

One Dag Hammarskjold
885 SECOND AVENUE
NEW YORK NY 10017

MAIN Te 212 909-9500
Facsimne 2/2 371-0320

October 23, 2020

VIA ECF

Hon. Jesse M. Furman

United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re: — Jinesh Patel y. The Carlton Group, Ltd.
20-cv-7228 (JMF)

Dear Judge Furman:

This firm represents the plaintiff Jinesh Patel in the above-referenced action. The
purpose of this letter is to request that the Court adjourn the dates in the Court’s briefing
schedule concerning Plaintiff's Motion for Default Judgment for two weeks. The reason for the
request is that counsel for the parties hereto have initiated settlement discussions which may
obviate the need for the aforementioned motion. This is the first request for an adjournment of
the briefing schedule for the Motion for Default Judgment. Counsel for defendant The Carlton
Group, Ltd. joins in this request.

Accordingly, we respectfully request that the briefing schedule for the Motion for Default
Judgment be revised as follows: Plaintiff's Motion for Default Judgment, scheduled to be filed
no later than October 27, 2020, is adjourned to November 10, 2020; Defendant’s opposition to
the Motion for Default Judgment, scheduled to be filed no later than November 3, 2020 is
adjourned to November 17, 2020; and the date for Defendant to appear before the Court and
show cause with respect to said motion scheduled for November 19, 2020 is adjourned to
December 3, 2020, or the next date that is convenient for the Court.

Respectfully submitted,

Evan Weintraub

ce: David Ross, Esq. (via email) Application GRANTED. The proceeding currently
scheduled for November 19, 2020 is ADJOURNED to
December 3, 2020 at 2:30 p.m. The Clerk of Court is
directed to terminate ECF No-4+4. SO ORDERED.

   
 
  

100153-001/00256359-1 October 26, 2020
